UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SHERESHA M. PITTS,

                            Plaintiff,

v.                                                               DECISION AND ORDER
                                                                      17-CV-923
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                            Defendant.


                                         INTRODUCTION

              Plaintiff Sheresha Pitts brings this action pursuant to the Social Security

Act (“the Act”) seeking review of the final decision of Acting Commissioner of Social

Security (the “Commissioner”), which denied her application for disability insurance

benefits (“DIB”) under Title II of the Act. Dkt. No. 1. This Court has jurisdiction over

this action under 42 U.S.C. § 405 (g).



              Both parties have moved for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12 (c). Dkt. Nos. 13, 16. For the reasons that follow,

Plaintiff’s motion is GRANTED and the Commissioner’s motion is DENIED, and this

matter is REMANDED to the Commissioner for further administrative proceedings.



                                         BACKGROUND

              On April 24, 2014, the plaintiff protectively filed an application for DIB with

the Social Security Administration (“SSA”) alleging disability since November 30, 2012

due to a breathing problem, a neurological problem, hypertension, a weight problem,

                                              1
and an emotional problem. Tr.1 131-137. On June 6, 2014, the plaintiff’s claim was

denied by the SSA at the initial level. Tr. 57-63, 66-70. On May 5, 2016, the plaintiff

appeared with her attorney and testified along with a vocational expert (“VE”) before

Administrative Law Judge, Michael Lehr (“the ALJ”). Tr. 35-56. On May 20, 2016, the

ALJ issued a decision finding the plaintiff was not disabled within the meaning of the

Act. Tr. 7-27. Plaintiff timely requested review of the ALJ’s decision, which the Appeals

Council denied on July 12, 2017. Tr. 1-3. Thereafter, the plaintiff commenced this

action seeking review of the Commissioner’s final decision. Dkt. No. 1.



                 Plaintiff previously filed an application for a period of disability and

disability benefits which was denied by the SSA on November 29, 2012, and her date

last insured for DIB was December 31, 2012. See Pitts v. Colvin, No. 14-CV-00317-

WMS, 2015 WL 3823781, at *1 (W.D.N.Y. June 19, 2015) (unpublished). Therefore, the

time period at issue for this matter is November 29, 2012 through December 21, 2012.



                                        LEGAL STANDARD

      I.      District Court Review

                 “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (quotation marks omitted); see also 42 U.S.C. § 405(g). The

Act holds that a decision by the Commissioner is “conclusive” if it is supported by



1   References to “Tr.” are to the administrative record in this matter.

                                                    2
substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether

[the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

marks omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860

(2d Cir. 1990) (holding that review of the Secretary’s decision is not de novo and that

the Secretary’s findings are conclusive if supported by substantial evidence).



   II.    Disability Determination

              An ALJ must follow a five-step process to determine whether an individual

is disabled under the Act. See Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). At

step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not,

the ALJ proceeds to step two and determines whether the claimant has an impairment,

or combination of impairments, that is “severe” within the meaning of the Act, meaning

that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. 20 C.F.R. § 404.1520(c). If the claimant does not have a severe impairment

or combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does, the ALJ continues to step three.



              At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of



                                              3
Regulation No. 4 (the “Listings”). 20 C.F.R. § 404.1520(d). If the impairment meets or

medically equals the criteria of a Listing and meets the durational requirement (20

C.F.R. § 404.1509), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for collective

impairments. See 20 C.F.R. § 404.1520(e)-(f).



              The ALJ then proceeds to step four and determines whether the

claimant’s RFC permits him or her to perform the requirements of his or her past

relevant work. 20 C.F.R. § 404.1520(f). If the claimant can perform such requirements,

then he or she is not disabled. If he or she cannot, the analysis proceeds to the fifth

and final step, wherein the burden shifts to the Commissioner to demonstrate that the

claimant “retains a residual functional capacity to perform the alternative substantial

gainful work which exists in the national economy” in light of his or her age, education,

and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks omitted); see also 20 C.F.R. § 404.1560(c).



                                      DISCUSSION

   I.     The ALJ’s Decision

              The ALJ’s decision analyzed the plaintiff’s claim for benefits under the

process described above. At step one, the ALJ found that the plaintiff last met the

insured status requirements of the SSA on December 31, 2012, and the plaintiff had not

engaged in substantial gainful activity from November 30, 2012, through December 31,



                                             4
2012. Tr. 12. At step two, the ALJ found that the plaintiff has the following severe

impairments: pulmonary hypertension, history of pulmonary emboli, pseudotumor

cerebri, obesity, and mild asthma. Id. Here, the ALJ also found the plaintiff’s

depression was a non-severe impairment. Id. At step three, the ALJ found that these

impairments, alone or in combination, did not meet or medically equal any listings

impairment. Tr. 14.



               Next, the ALJ determined that the plaintiff retained the RFC to perform

sedentary work2 with limitations. Tr. 14. Specifically, “she is limited to only occasional

balancing, stooping, kneeling, crouching, or crawling; cannot perform work requiring the

use of ladders, ropes, or scaffolds, or have concentrated exposure to temperature

extremes, vibration, work hazards, or pulmonary irritants; cannot perform any overhead

reaching; and she requires the ability to change positions from sitting to standing (or

vice versa) for up to five minutes every sixty minutes while remaining at the

workstation.” Tr. 14-15.



               At step four, the ALJ relied on the VE’s testimony and found the plaintiff

was unable to perform her past relevant work as a “medical assistant” and “bank teller.”

Tr. 21. At step five, the ALJ relied on the VE’s testimony and found that other work

exists in significant numbers in the national economy for an individual with the plaintiff’s



2
 “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined
as one which involves sitting, a certain amount of walking and standing is often necessary in
carrying out job duties. Jobs are sedentary if walking and standing are required occasionally
and other sedentary criteria are met.” 20 C.F.R. § 404.1567(a).

                                                 5
RFC, age, high school education, and work experience. Tr. 22-23. Accordingly, the

ALJ concluded that Plaintiff was not disabled under the Act from November 30, 2012

through December 31, 2016. Tr. 23.



    II.    Analysis

              Plaintiff argues that remand is required because the ALJ violated the

treating physician rule by discrediting the opinion of Sonal Patel, M.D. (“Dr. Patel”)

concerning the plaintiff’s need to keep her legs elevated; failing to evaluate physician

assistant Michael Brynildsen’s (“PA Brynildsen”) letter, which supported Dr. Patel’s

opinion; and improperly relied on his own lay opinion to determine Plaintiff’s RFC.3 Dkt.

No. 13, 11. The Commissioner contends that the ALJ’s decision is supported by

substantial evidence. Dkt. No. 16, 9. This Court finds that remand is necessary for the

reasons discussed herein.



              A. Treating Physician Rule

              An ALJ is required to “evaluate every medical opinion [he] receives.” 20

C.F.R. § 416.927(c). Under the treating physician rule, a treating physician’s opinion is

entitled to “controlling weight” if it is “well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with other substantial evidence

in [the] case record[.]” 20 C.F.R. § 404.1527(c)(2). When an ALJ declines to afford

controlling weight to a treating physician’s medical opinion as to the nature and severity



3
  The plaintiff included an additional argument concerning the ALJ’s failure to account for her
headaches in the RFC, which the Court does not address in this decision where it finds remand
is warranted on another basis.

                                               6
of the impairment, he or she “must consider various factors to determine how much

weight to give to the opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)

(internal quotation marks omitted). These factors include: (i) the frequency of

examination and the length, nature and extent of the treatment relationship; (ii) the

evidence in support of the treating physician’s opinion; (iii) the consistency of the

opinion with the record as a whole; (iv) whether the opinion is from a specialist; and (v)

other factors brought to the SSA’s attention that tend to support or contradict the

opinion. Id. An ALJ does not have to explicitly address each of the factors in his

decision, so long as the Court can “conclude that the ALJ applied the substance of the

treating physician rule … and provide ‘good reasons’ for the weight [he or] she gives to

the treating source’s opinion.” Id. However, neither a reviewing judge nor the

Commissioner is permitted to substitute his own expertise or view of the medical proof

for the treating physician’s opinion, or indeed for any competent medical opinion, in

social security disability proceedings. Burgess v. Astrue, 537F.3d 117, 131 (2d Cir.

2008) (internal quotations and citations omitted). The Second Circuit has held that

remand is warranted when an ALJ fails to seek additional information from the treating

physician that would further develop an incomplete record. See Shaw v. Chater, 221

F.3d at 134 (2d Cir. 2000) (holding that, “[f]or the ALJ to conclude that plaintiff

presented no evidence of disability at the relevant time period, yet to simultaneously

discount the medical opinion of his treating physician, violates his duty to develop the

factual record, regardless of whether the claimant is represented by legal counsel”)

(internal citations omitted).




                                              7
                1. The ALJ improperly rejected Dr. Patel’s opinion.

                It is undisputed that Dr. Patel is the plaintiff’s “treating physician.” Dr.

Patel authored two letters on the plaintiff’s behalf, the first on October 29, 2012 (prior to

the alleged onset date) and the second on December 3, 2012. Tr. 665,666. In the

letters, Dr. Patel opined that the plaintiff needed to keep her legs elevated to prevent

further swelling and future blood clots. Id. In the decision assessing the plaintiff’s RFC,

the ALJ considered Dr. Patel’s opinion concerning the plaintiff’s need to elevate her

legs. Tr. 21.

                “In a December 3, 2012 letter, claimant’s treating physician, Dr. Sonal
                Patel, reports a history of multiple medical problems dating back to 2008,
                when she developed multiple clots to her lungs (Exhibit 20). Dr. Patel
                indicates claimant has been on Coumadin since that time, and has been
                keeping both legs elevated to prevent swelling—stating that this restriction
                has been ongoing since May of 2008[,] and that it was ongoing since the
                date of the letter “due to the fact that, if she does not do so, her clots can
                become recurrent, as well as her chest pain, which she has been having
                on and [off] since 2008 up to now.” Id.

                “. . .[T]he undersigned has considered the October 29, 2012 letter from
                claimant’s treating physician, Dr. Patel, that states claimant “will need to
                keep both her legs elevated to prevent further swelling” (Exhibit B21F).”

Tr. 16. The ALJ explained that he accorded “little weight” to Dr. Patel’s opinion that the

plaintiff needed to keep her legs elevated because the opinion was not supported by

objective clinical and diagnostic findings. Tr. 21. The ALJ specified,

                “there are no clinic notes in the file from this examiner to support this
                assessment and related medical evidence in the file, as previously pointed
                out, shows claimant’s history of [recurrent] pulmonary embolism has been
                “stable” since 2012 since starting Coumadin (Exhibit B3F, page 16).
                Again, though well after the date last insured for disability benefits,
                subsequent medical reports in February 2016 show this condition remains
                stable with medication and that claimant has not had any pulmonary
                embolisms since 2012 (Exhibit B18F, page 25).” Id.

The ALJ determined the plaintiff retained the RFC to perform work at sedentary level

                                                8
with additional limitations based on the “longitudinal record” and noted that there was

“no medical evidence in the file that warrants any additional restrictions.” Id.


              In support of his decision, the ALJ evaluated the plaintiff’s medical record

throughout the relevant period and determined the record evidence, including Dr.

Patel’s treatment records, did not support the doctor’s opinion because the plaintiff’s

medical record evidence was silent regarding any instructions for the plaintiff to keep

her legs elevated. The ALJ also repeatedly emphasized that the plaintiff’s recurrent

pulmonary embolism, which he found was a “severe impairment,” had stabilized,

according to the medical records. Ultimately, the ALJ reasoned that the plaintiff’s need

keep her legs elevated to prevent swelling and blood clots was not documented in any

of the plaintiff’s medical treatment records, including those from Dr. Patel, and the

plaintiff’s medical records indicated the plaintiff’s recurrent pulmonary embolism had

“stabilized.” Therefore, the ALJ determined there was no need for the plaintiff to keep

her legs elevated, as recommended by Dr. Patel, her treating physician.



              Although a leg elevation restriction is not specifically memorialized in the

plaintiff’s medical treatment records, the plaintiff’s history of pulmonary embolisms

since 2008 along with continuous anticoagulant treatment is documented by multiple

medical providers throughout the relevant period. For example, the ALJ referenced Dr.

Patel’s treatment notes from an examination of the plaintiff on November 27, 2012,

(three days before her alleged onset date) where the Dr. opined the plaintiff’s pulmonary

embolism was “stable” and was being treated with anticoagulants. Tr. 17 (referring to

Exhibit B3F, 16). Dr. Patel noted the plaintiff would continue her anticoagulant therapy

                                             9
for her pulmonary embolism, with an “INR goal” of 2 – 3 and warfarin adjustments per

clinic protocol. Tr. 240-241. Notably, the record does not contain a functional

assessment from any other doctor, and as the plaintiff identified, Dr. Patel’s leg

elevation restriction is not contradicted by any medical evidence. Dkt. No. 13, 14.



              The Second Circuit has held that a lack of specific clinical findings in the

treating physician’s report does not, standing by itself, justify the ALJ’s failure to credit

the physician’s opinion, where it is the ALJ’s duty to seek additional information from the

treating physician. Clark v. Commissioner of Social Security, 143 F.3d 115, 118 (2d Cir.

1998) (citing Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996)). If asked, Dr. Patel might

have been able to provide a more detailed medical explanation for her opinion that the

plaintiff needed to keep her legs elevated and could have specified the amount of time

and the height at which plaintiff needs to elevate her legs during a given work day to

facilitate the ALJ’s analysis of the restriction. Dr. Patel’s failure to include this type of

support for the findings in her letters does not mean that such support does not exist;

she might not have provided this information because she did not know that the ALJ

would consider it critical to the disposition of the case. The ALJ did not know because

he did not ask.



              During the administrative hearing, the plaintiff testified that Dr. Patel had

instructed her to keep her legs elevated to prevent further blood clots/embolisms. Tr.

42. With regard to her activities of daily living, the plaintiff testified that she spends most

of the day sleeping and otherwise keeps her legs elevated. Tr. 42-3. Finally, the VE



                                               10
testified that the plaintiff would be unemployable if she needed to elevate her legs to

hip-height for up to one-half of the work day. Tr. 53. This Court finds the ALJ’s decision

to discredit Dr. Patel’s opinion constitutes a violation of the Treating Physician’s Rule.



              B. The ALJ erred in failing to evaluate PA Brynildsen’s letter.

              In addition to the letters authored by Dr. Patel, the plaintiff’s medical

record also contains a letter authored by Physician Assistant Michael Brynildsen (“PA

Brynildsen”) in support of the plaintiff’s disability claim. Tr. 664. In the letter, dated

March 9, 2016 (shortly before the plaintiff’s administrative hearing in May 2016), PA

Brynildsen opined that given her increased risk for DVT/pulmonary embolism despite

anticoagulation therapy, the plaintiff should not be sitting for an extended period of time

and would benefit if she can keep her legs elevated to prevent any further

swelling/venous stasis. Id. The PA also stated, “Given her recurrent chest pain and

shortness of breath secondary to her pulmonary embolisms, it is difficult to do any work

that requires her to do a lot of walking, lifting or standing. Id. The ALJ omitted any

discussion of the letter drafted by PA Brynildsen in the decision.



              Although the treating physician rule does not apply to PA Brynildsen

because he is not an “acceptable medical source,” 20 C.F.R. § 416.913(a) (2013), the

ALJ is required to evaluate “every medical opinion” in the record, 20 C.F.R. §

416.927(c) (2012), and may – although not required to – consider opinions from “other

sources,” including physician assistants, bearing on the severity of an impairment and

how it affects the claimant’s ability to work. 20 C.F.R. § 416.913(d)(1) (2013); see also



                                              11
Genier v. Astrue, 298 F.App’x 105, 108 (2d Cir. 2008) (ALJ was “free to consider”

opinion of physician’s assistant but was also “free to discount [the] assessment in favor

of those by physicians). Here, the ALJ failed to evaluate PA Brynildsen’s opinion, which

was a part of the plaintiff’s medical record, and supported Dr. Patel’s opinion that the

plaintiff would need to keep her legs elevated. SSR 06-03p provides that, in

considering statements from other sources, adjudicators should consider among other

things, how consistent the opinion is with other evidence, how well the source explains

the statement, and any other factors that tend to support or refute the statement. SSR

06-3p, 2006 WL 2329939, at *4-5 (Aug. 9, 2006). The Commissioner concedes that the

ALJ did not discuss or specify the weight that he assigned to PA Brynildsen’s opinion

but contends that the ALJ did not err by omitting any evaluation of the opinion from the

RFC determination because the opinion was “not time-period relevant.” Dkt. No. 16, 17-

18. However, this Court may not accept post-hoc rationalizations for agency action, and

the Commissioner is instructed to at least evaluate PA Brynildsen’s opinion on remand.



              C. The ALJ improperly relied on his own lay opinion in determining the
                 plaintiff’s RFC.

              In deciding a disability claim, the ALJ is tasked with “weigh[ing] all of the

evidence available to make an RFC finding that [is] consistent with the record as a

whole.” Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). While an ALJ’s conclusion

need not “perfectly correspond with any of the opinions of medical sources cited in his

decision,” an ALJ is not a medical professional, and “is not qualified to assess a

claimant’s RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F.Supp.3d

581,586 (W.D.N.Y. 2018) (quotation omitted). Having rejected Dr. Patel’s opinion, it


                                             12
was error for the ALJ to rely on his own lay opinion in determining that the plaintiff was

capable of performing a modified level of sedentary work. See Walker v. Astrue, No.

08-CV-0828(A)(M), 2010 WL 2629832, at *6 (W.D.N.Y. 2010) (holding an ALJ is not

qualified to assess a claimant’s RFC “on the basis of bare medical findings,” and also

holding that where the medical findings in the record merely “diagnose” a claimant’s

impairments and do not relate those diagnoses to a specific RFC, an ALJ’s

determination of RFC without a medical advisor’s assessment is not supported by

substantial evidence). It is unclear to this Court how the ALJ, who is not a medical

professional, came to the conclusion that the plaintiff could perform sedentary work with

additional limitations and did not need to elevate her legs as her treating physician

suggested, without relying on any medical advisor’s assessment.



              Because the ALJ in this matter erred in discrediting Dr. Patel’s opinion by

failing to develop the record, failed to evaluate PA Brynildsen’s letter, and ultimately

relied on his own lay interpretation of medical record evidence in support of the

plaintiff’s RFC determination, this Court finds the Commissioner’s decision is

unsupported by substantial evidence. Therefore, this case must be remanded for

further administrative proceedings during which the record can be appropriately

developed.

                                      CONCLUSION

              For the foregoing reasons, Commissioner’s motion for judgment on the

pleadings (Dkt. No. 16) is DENIED, and Plaintiff’s motion for judgment on the pleadings




                                             13
(Dkt. No. 13) is GRANTED to the extent that this matter is remanded to the

Commissioner for further administrative proceedings consistent with this Decision and

Order. The Clerk of the Court is directed to close this case.



DATED:       Buffalo, New York
             April 12, 2019

                                         s/ H. Kenneth Schroeder, Jr.
                                         H. KENNETH SCHROEDER, JR.
                                         United States Magistrate Judge




                                            14
